DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximating” in claims 1, 12, 23 and 25 is a relative term which renders the claim indefinite. The term “approximating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree or extent of how alike or similar the second track would be, comparing to the first track, is unclear and indefinite if the term “approximating” is used.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-22 and 25 are rejected under 35 U.S.C. 101 because they recite an abstract idea without significantly more.
101 Analysis – Step 1
Claims 12-22 recite a series of step, therefore claims 12-22 are a method/process which is within at least one of the four statutory categories.
Claim 25 recite a system/ machine, therefore claim 25 are a system/ machine which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 25 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 25 recites:
A non-transitory computer readable medium containing computer readable instructions that when executed cause at least one processor of a navigation system to: 
obtain a plurality of relative positions of the navigation system from a reference position based on at least one of: a speed of the navigation system, an acceleration of the navigation system, a direction of the navigation system, or changes thereto; 
define a first track based on the plurality of relative positions determined during a period of time; 
obtain a plurality of estimates of an absolute position of the navigation system based on at least two received signals during the period of time; and 
define a second track based on the plurality of estimates of the absolute position by calculating a best fit using the plurality of estimates of the absolute position, the second track approximating a same shape as the first track.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “obtain…” and “define…” encompass a user defines one or more tracks of route by obtaining information of a plurality of positions. Thus, the claims recite at least one abstract idea. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A non-transitory computer readable medium containing computer readable instructions that when executed cause at least one processor of a navigation system to: 
obtain a plurality of relative positions of the navigation system from a reference position based on at least one of: a speed of the navigation system, an acceleration of the navigation system, a direction of the navigation system, or changes thereto; 
define a first track based on the plurality of relative positions determined during a period of time; 
obtain a plurality of estimates of an absolute position of the navigation system based on at least two received signals during the period of time; and 
define a second track based on the plurality of estimates of the absolute position by calculating a best fit using the plurality of estimates of the absolute position, the second track approximating a same shape as the first track.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using one processor to perform defining one or more tracks of route by obtaining information of a plurality of positions, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing defining one or more tracks of route by obtaining information of a plurality of positions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for defining one or more tracks of route by obtaining information of a plurality of positions, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 25 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one processor to perform defining one or more tracks of route by obtaining information of a plurality of positions amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 25 is ineligible under 35 USC §101.
Claim 12 recite analogous limitation to claim 25 above, and are therefore rejected for the same premise.
Dependent claims 13-22 specifies limitations that elaborate on the abstract idea of claim 12 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-10, 12-14, 16, 18-21 and 23-25are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AMRIT et al. (US 20090043504, hereinafter AMRIT).
	Regarding claims 1, 12, 23 and 25, AMRIT teaches a navigation system, a method for determining a position of a navigation system, an apparatus, a non-transitory computer readable medium containing computer readable instructions comprising:
an inertial navigation sub-system configured to determine a plurality of relative positions of the navigation system from a reference position based on at least one of: a speed of the navigation system, an acceleration of the navigation system, a direction of the navigation system, or changes thereto (See at least AMRIT: Para. 0006);
a position estimator sub-system configured to estimate an absolute position of the navigation system based on at least two received signals (See at least AMRIT: Para. 0026); and
a processor configured to: 
define a first track based on the plurality of relative positions determined by the inertial navigation sub-system during a period of time (See at least AMRIT: Fig. 24, 25; Para. 0016);
cause the position estimator sub-system to generate a plurality of estimates of the absolute position of the navigation system during the period of time (See at least AMRIT: Fig. 24, 25; Para. 0016); and
define a second track based on the plurality of estimates of the absolute position by calculating a best fit using the plurality of estimates of the absolute position, the second track approximating a same shape as the first track (See at least AMRIT: Fig. 27-29; Para. 0627-0636).

	Regarding claims 2, 13 and 24, AMRIT teaches the navigation system, the method and the apparatus of claims 1, 12 and 23. AMRIT further teaches:
wherein the processor is further configured to: 
determine a deviation in at least one of a position or an orientation of the first track based on at least one of a position or an orientation of the second track (See at least AMRIT: Fig. 27-28; Para. 0634); and 
one of: update the reference position 
or generate a new reference position for the inertial navigation sub-system based on the determined deviation (See at least AMRIT: Para. 0650, 0651).

	Regarding claims 3 and 14, AMRIT teaches the navigation system, the method of claims 1 and 12. AMRIT further teaches:
wherein the processor is configured to calculate the best fit by performing a regression analysis on the plurality of estimates of the absolute position (See at least AMRIT: Para. 0348).

	Regarding claims 5 and 16, AMRIT teaches the navigation system, the method of claims 1 and 12. AMRIT further teaches:
wherein each of the plurality of estimates of the absolute position is associated with a confidence level based on one or both of: 
a strength of one or more of the at least two received signals used to generate the estimate; and 
a level of radio frequency interference at a time the estimate is generated (See at least AMRIT: Fig. 30B; Para. 0248-0250).

	Regarding claims 7 and 18, AMRIT teaches the navigation system, the method of claims 1 and 12. AMRIT further teaches:
wherein the processor is further configured to update the reference position or generate a new reference position for the inertial navigation sub-system based on a position estimate from the position estimator sub-system (See at least AMRIT: Para. 0651).

	Regarding claims 8 and 19, AMRIT teaches the navigation system, the method of claims 5 and 16. AMRIT further teaches:
wherein the processor is further configured to update the reference position or generate a new reference position for the inertial navigation sub-system when the confidence level is above a threshold value (See at least AMRIT: Para. 0651).

	Regarding claims 9 and 20, AMRIT teaches the navigation system, the method of claims 1 and 12. AMRIT further teaches:
wherein: in a first mode, the navigation system is configured to output a first location to a user based upon estimates of absolute position that are generated based on global navigation satellite system (GNSS) signals; and 
in a second mode, the navigation system is configured to output a second location to the user based upon one or both of: 
a determined relative position of the navigation system from the reference position, and 
estimates of absolute position that are generated based on uncoordinated signals (See at least AMRIT: Fig. 25; Para. 0016; Para. 0617; Para. 0006).

	Regarding claims 10 and 21, AMRIT teaches the navigation system, the method of claims 9 and 20. AMRIT further teaches:
wherein the first location is based upon estimates of absolute position that are generated based only on the GNSS signals. (See at least AMRIT: Fig. 25; Para. 0016; Para. 0617).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 11, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over AMRIT in view of Hong et al. (US 20200200860, hereinafter Hong).
Regarding claims 4 and 15, AMRIT teaches the navigation system, the method of claims 1 and 12.
Yet, AMRIT does not explicitly teach:
wherein: the at least two received signals include at least two uncoordinated signals; and 
each of the at least two uncoordinated signals comprises timing information and is provided from a separate fixed terrestrial or geostationary source. 
However, in the same field of endeavor, Hong teaches:
wherein: the at least two received signals include at least two uncoordinated signals (See at least Hong: Fig. 1; Para. 0024); and 
each of the at least two uncoordinated signals comprises timing information and is provided from a separate fixed terrestrial or geostationary source (See at least Hong: Para. 0106-0108).
It would have been obvious to one of ordinary skill in the art to include in the navigation system, the method of AMRIT with uncoordinated signals as taught by Hong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will improve accuracy and coverage.

Regarding claims 11 and 22, AMRIT teaches the navigation system, the method of claims 9 and 20.
Yet, AMRIT does not explicitly teach:
wherein the navigation system is configured to switch from operating in the first mode to operating in the second mode when a confidence level of at least one of the estimates of the absolute position is below a threshold. 
However, in the same field of endeavor, Hong teaches:
wherein the navigation system is configured to switch from operating in the first mode to operating in the second mode when a confidence level of at least one of the estimates of the absolute position is below a threshold (See at least Hong: Para. 0179).
It would have been obvious to one of ordinary skill in the art to include in the navigation system, the method of AMRIT with switching mode as taught by Hong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will improve accuracy.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over AMRIT in view of McPeek (US 20170016870, hereinafter McPeek).
Regarding claims 6 and 17, AMRIT teaches the navigation system, the method of claims 1 and 12.
Yet, AMRIT does not explicitly teach:
wherein the processor is configured to apply a weighting to at least one of the plurality of estimates of the absolute position and calculate the best fit based on the applied weighting. 
However, in the same field of endeavor, McPeek teaches:
wherein the processor is configured to apply a weighting to at least one of the plurality of estimates of the absolute position and calculate the best fit based on the applied weighting (See at least McPeek: Para. 0056).
It would have been obvious to one of ordinary skill in the art to include in the navigation system, the method of AMRIT with applying weight as taught by McPeek since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will improve accuracy.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663